Citation Nr: 0820635	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether K-, may be recognized as the veteran's adopted child 
for Department of Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Sioux 
Falls, South Dakota, Regional Office (RO) which, in pertinent 
part, determined that K-, could not be recognized as the 
veteran's child for Department of Veterans Affairs (VA) 
purposes.  


FINDINGS OF FACT

1.  The appellant is the veteran's spouse.  

2.  K-, the veteran's grandchild, was born in August 2000.  

3.  The veteran did not legally adopt K-.  

4.  The veteran died in February 2002.  

5.  The appellant legally adopted K.-, in November 2006.  


CONCLUSION OF LAW

K-, may not be recognized as the veteran's adopted child for 
VA purposes.  38 U.S.C.A. §§ 101, 1311 (West 2002); 38 C.F.R. 
§ 3.57 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  In reviewing the issue of whether K-, may 
be recognized as the veteran's adopted child for VA purposes, 
the Board observes that the law and not the evidence is 
dispositive of the appellant's claim.  Sabonis v. Brown, 6 
Vet App 426, 430 (1994).  Therefore, any deficiencies in VCAA 
notice are moot.  


II.  Adopted Child for VA Purposes

Additional VA dependency and indemnity compensation (DIC) 
benefits will be paid where there is a surviving spouse with 
one or more children below the age of eighteen of a deceased 
veteran. 38 U.S.C.A. § 1311 (West 2002).  Generally, a child 
of a veteran is defined as an unmarried person who is either 
a legitimate child; a child legally adopted before the age of 
18; a stepchild who acquired that status before the age of 18 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death; or an illegitimate child and who is either 
under the age of 18; became permanently incapable of self-
support prior to the age of 18; or is pursuing a course of 
instruction at an approved educational institution after 
reaching the age of 18 and until completion of education or 
training (but not after reaching the age of 23).  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.57 (2007).

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of the deceased 
veteran if such person was (1) living in the veteran's 
household at the time of his death; (2) adopted by the 
veteran's spouse under a decree issued within two years of 
the veteran's death; and (3) not receiving from an individual 
other than the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or assistance 
for children, recurrent contributions of sufficient size to 
constitute the major portion of the child's support.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(c) (2007).  

K-, the veteran's grandson, was born in August 2000.  A 
November 2000 Temporary Consensual Custody Order awarded 
custody of K-, to the appellant.  The veteran died in 
February 2002.  The veteran did not legally adopt K-.  

In her April 2005 claim, the appellant advanced that K- had 
come to live with her and the veteran in October 2000.  In a 
July 2005 written statement, the appellant indicated that she 
had continuously provided custodial care for K-, since 
October 2000.  She clarified that it was not customary in her 
Native American culture to adopt grandchildren.  A November 
2006 Final Decree of Adoption indicates that K-, had been 
adopted by the appellant.  

The Board has reviewed the probative evidence of record 
including the appellant's written statements on appeal.  K-, 
the veteran's grandson, may not be considered as a child of 
the veteran for VA purposes as he was not legally adopted by 
the veteran.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2007).  Therefore, it is necessary to determine whether 
he may be considered as the veteran's adopted child for VA 
purposes.  

K-, was adopted by the appellant in November 2006, some four 
years after the veteran's death.  Given this fact, K-, may 
not be recognized as the veteran's adopted child for VA 
purposes.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§ 3.57(c) (2007).  Accordingly, the benefits sought on appeal 
are denied.  


ORDER

K-, may be not recognized as the veteran's adopted child for 
VA purposes.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


